Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on December 18, 2020. Claims 1-3, 8-11, 13-20, 23-25, 34, 45, 92 and 142 are pending in the application. Claims 1-3, 9-10, 13-15, 34 and 45 are being examined herein and claims 8, 11, 16-20, 23-25, 92 and 142 have been withdrawn. 

Status of Objections and Rejections
The objection to the claims has been withdrawn in view of Applicant's amendment.
All rejections from the previous office action are maintained and modified as necessitated by the amendment.
under 35 U.S.C. 112(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-10, 13-15, 34 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites wherein the absorbant material layer comprises a preconcentrator for the analyte and claim 45 recites wherein the absorbant material comprises a preconcentrator for the analyte. The specification does not contain support for wherein the absorbant material/absorbant material layer comprises a preconcentrator for the analyte. Rather the specification 
absorbent material may serve as a preconcentrator for the analyte sample,” para. [0127], “[t]The following example describes the fabrication and use of sensors including two layers: an absorbent material layer (or “preconcentrator layer) of functionalized cellulose acetates on top of a SWCNT sensing layer,” etc.  Applicant is required to cancel the new matter in reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoyama et al. (US 2015/0323482).

Regarding claim 45, Shimoyama teaches a device for determining an analyte (gas sensor 1, Fig. 1, para. [0031]), comprising: 
(a source electrode 3 and a drain electrode 4, para. [0031], Fig. 1);
a sensor material in electrochemical communication with the first and the second electrodes (graphene 8 has film thickness of, for example, 0.3 to 3 [nm] and is formed in a quadrilateral shape such as a rectangular shape or a square shape. One end side of the graphene 8 is electrically connected to the end of the source electrode 3. The other end side of the graphene 8 is electrically connected to the end of the drain electrode 4. The graphene 8 is disposed to electrically connect the source electrode 3 and the drain electrode 4, para. [0032], Fig. 1), wherein resistance to current flow between the first and second electrode is affected by the sensor material (The gas sensor detects the gas on the basis of a change in a source-drain current caused in the carbon structural body by absorption of the gas via the gas absorbent, para. [0007]); and
an absorbent material in contact with and disposed on the sensor material, wherein the absorbent material comprises an ionic liquid (The ion liquid L is placed in a hemispherical shape over the first gate electrode section 5, the second gate electrode section 6, the source electrode 3, and the drain electrode 4 to cover the entire graphene 8 and configured to be capable of forming an electric double layer functioning as a gate insulating layer in a part of the ion liquid L, The ion liquid L functioning as a gas absorbent includes, for example, besides [EMIM][BF.sub.4] (1-ethyl-3-methyl imidazolium tetrafluoroborate) [BMIM][BF.sub.4] (1-butyl-3-methyl imidazolium tetrafluoroborate), etc para. [0035], Fig. 1); wherein the absorbent material comprises a preconcentrator for the (According to a type of gas as a target for detection, ion liquid capable of absorbing the gas can be selected as appropriate, para. [0035], Note that, for example, PEI (polyethyleneimine) may be added to the ion liquid L. In the ion liquid L added with the PEI, an amino group of the PEI can move charges to the graphene 8 and reduce a resistance value of the graphene, para. [0037]). The examiner interprets the term “preconcentrator” to be a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Shimoyama is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Examiner also points to the rejection under 35 USC 112(a) supra regarding the limitation.
wherein the sensor material comprises a carbon-based nanostructure (graphene 8 has film thickness of, for example, 0.3 to 3 [nm], para. [0032], Fig. 1), 
and wherein the absorbent material interacts with the analyte, if present, in a manner bringing the analyte into sufficient proximity with the sensor material such that resistance to current flow between the first and second electrodes is affected, thereby generating a signal in the device by which the analyte is determined (a state change of charges in the gas absorbent caused by the absorption of the gas is directly reflected on the source-drain current that flows in the carbon structural body, para. [0009]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9, 13-15, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US2009/0293590) and further in view of S. Hrapovic, et al.,  Metallic Nanoparticle-Carbon Nanotube Composites for Electrochemical Determination of Explosive Nitroaromatic Compounds, Anal. Chem., vol. 78, pp. 5504-5512 (2006) OR J. Li, et al., Carbon Nanotube Sensors for Gas and Organic Vapor Detection, Nano Letters, vol. 3, no. 7, pp. 929 (2003) as evidenced by J. Alam, et al., Development of polyaniline-modified polysulfone nanocomposite membrane, Appl. Water Sci., vol. 2, pp. 37-46 (2012) with respect to claim 9.

Regarding claim 1, Zeng teaches a device for determining an analyte (a single sensor unit capable of both electrochemical and piezoelectric measurements using ionic liquid films, particularly for use as a gas sensor (or in a gas sensor system) to detect redox-active gaseous analytes such as explosive vapors, para. [0020], an electrochemical piezoelectric sensor 100 according to the disclosure is illustrated in FIGS. 32A (side cross-sectional view), 32B (top view), and 32C (bottom view), para. [0162]), comprising: 
a sensor material layer comprising a conductive material (electrode patterns on the substrate, the electrodes can be formed by depositing a conducting metal (e.g., gold, silver, copper. platinum) above the top and bottom surfaces 112, 114 of the substrate 110 by methods such as chemical vapor deposition, Figs. 32A-C, para. [0168], at least three electrodes over a first surface of the substrate, and another electrode over a second (opposing) surface of the substrate, para. [0094]); 
and an absorbent material layer disposed on the sensor material layer (Ionic liquid 170 is preferably in the form of a thin film that is sufficiently thick to permit both the electrochemical and the piezoelectric analysis of analytes (e.g., explosive vapor molecules) absorbed into the ionic liquid film, para. [0162], Fig. 32a) and wherein the absorbent material layer comprises an ionic liquid (Ionic liquid 170 is preferably in the form of a thin film that is sufficiently thick to permit both the electrochemical and the piezoelectric analysis of analytes (e.g., explosive vapor molecules) absorbed into the ionic liquid film, para. [0162], Fig. 32a). wherein the absorbent material comprises a preconcentrator for the analyte (para. [0116], A series of chemically sensitive and selective ionic liquid interfaces can be designed whose responses to a range of vapors and gases are characterized, allowing selection of the best subset of materials for a particular application, para. [0120], The vast majority of alkanethiolate SAMs provide simple, reproducible, relatively well-ordered materials platforms with chemically diverse charged terminal groups. By varying the SAM terminal group, the interfacial functionality of the monolayer can be changed. Even though the SAM can either have the function of performing some aspect of gas sensing in its own right, using it as a “primer' onto which the ionic liquid will be 'grafted should provide more complex bilayers with additional control over selectivity and sensitivity.)). The examiner interprets the term “preconcentrator” to be a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zeng is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Examiner also points to the rejection under 35 USC 112(a) supra regarding the limitation.
The limitation “wherein the absorbent material interacts with an analyte, if present, in a manner bringing the analyte into proximity with the sensor material to produce a determinable signal from the device” is a recitation of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zeng is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Zeng teaches that the ionic liquid film permits the absorption and detection of analytes from a gaseous sample, for example explosive vapors and/or explosive vapor species in the gaseous sample, para. [0094].
(para. [0168]) but fails to teach wherein the conductive material comprises a carbon-based nanostructure. 
Hrapovic teaches a sensor for nitroaromatics (abstract) like that of Zeng wherein the electrode comprises Cu nanoparticles and SWCNT solubilized in Nafion on glassy carbon as the electrode (p. 5505, left column, last paragraph). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the metal electrodes of Zeng with the electrodes of Hrapovic including a carbon based nanostructure (SWCNTs) because doing so improves the electroactivity and selectivity of the electrode for nitroaromatics (Hrapovic, p. 5505, left column, last paragraph). Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Hrapovic, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of wherein the electrode comprises Cu nanoparticles and SWCNT solubilized in Nafion on glassy carbon as the electrode material. 
Alternatively, Li teaches a sensor for gas and organic vapor detection (abstract) like that of Zeng. Li teaches casting single walled carbon nanotubes onto the Au electrodes (p. 929, right column, second and third paragraphs). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the metal electrodes of Zeng by casting a carbon based nanostructure (SWCNTs) onto the electrodes as taught by Li because doing so improves the (Li, abstract). Therefore, it would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to use SWCNT to coat the gold electrodes of the Zeng sensor because it was known at the time of the invention that single walled carbon nanotubes onto the Au electrodes can also be used for gas and organic vapor detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).
 
Regarding claim 2, Zeng teaches wherein the device lacks a piezoelectric material (the substrate 110 can be formed from any suitable material when the sensor 110 is only intended to perform electrochemical measurements (e.g., a non-conductive material, a glass substrate). When the sensor 110 is intended to perform electrochemical and piezoelectric (e.g., QCM) measurements, the substrate 110 is suitably formed from any piezoelectric material (e.g., quartz, in particular crystalline .alpha.-quartz), para. [0162]). Therefore, the Examiner interprets the teaching of Zeng to meet wherein the device lacks a piezoelectric material since Zeng discloses an embodiment wherein the substrate may be a nonconductive material or glass substrate when only electrochemical measurements are being made, rather than a piezoelectric material for electrochemical and piezoelectric measurements.

Regarding claim 3, Zeng teaches wherein the absorbent material layer comprises a polymer material and a plurality of binding sites (a polymer (including, but not limited to a conductive polymer, such as polyaniline) can be formed from monomer structures having functional side groups. Thus, conductive polymer templates having additional functional groups can be generated for binding the IL to a surface. The functional groups can be used to immobilize ionic liquids with preferred orientation via various molecular interactions (i.e., hydrogen bond, p-p, dipolar, ionic. etc.) of ionic liquids and conductive polymer functional groups, para. [0097]).

Regarding claim 9, Zeng teaches wherein the absorbent material layer comprises a hydrophobic polymer (a polymer (including, but not limited to a conductive polymer, such as polyaniline) can be formed from monomer structures having functional side groups. Thus, conductive polymer templates having additional functional groups can be generated for binding the IL to a surface. The functional groups can be used to immobilize ionic liquids with preferred orientation via various molecular interactions (i.e., hydrogen bond, p-p, dipolar, ionic. etc.) of ionic liquids and conductive polymer functional groups, para. [0097], undoped polyaniline film, para. [0148], as evidenced by Alam, For example, undoped form of polyaniline is hydrophobic, while in the doped form polyaniline has been shown to be hydrophilic, p. 38, left column, second paragraph). 

Regarding claim 13, Zeng teaches wherein the ionic liquid comprises an imidazolium ion (the ionic liquid butylmethylimidazolium tetrafluoroborate (BMIBF.sub.4) can be used, para. [0161]).

Regarding claim 14, Zeng teaches wherein the imidazolium ion is selected from a group consisting of 1-Butyl-3-methylimidazolium, 1-Ethyl-3-methylimidazolium, and 1-Hexyl-3-methylimidazolium (the ionic liquid butylmethylimidazolium tetrafluoroborate (BMIBF.sub.4) can be used, para. [0161])..

Regarding claim 15, Zeng teaches wherein the ionic liquid comprises a cation selected from a group consisting of tetrafluoroborate, hexafluorophosphate, and bis(trifluoromethanesulfone)imide (the ionic liquid butylmethylimidazolium tetrafluoroborate (BMIBF.sub.4) can be used, para. [0161])..

Regarding claim 34, Zeng teaches wherein the sensor material layer and/or absorbent material layer further comprises a metal-containing species (electrode patterns on the substrate, the electrodes can be formed by depositing a conducting metal (e.g., gold, silver, copper. platinum) above the top and bottom surfaces 112, 114 of the substrate 110 by methods such as chemical vapor deposition, Figs. 32A-C, para. [0168]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US2009/0293590) and further in view of S. Hrapovic, et al.,  Metallic Nanoparticle-Carbon Nanotube Composites for Electrochemical Determination of Explosive Nitroaromatic Compounds, Anal. Chem., vol. 78, pp. 5504-5512 (2006) OR J. Li, et al., Carbon Nanotube Sensors for Gas and Organic Vapor Detection, Nano Letters, vol. 3, no. 7, pp. 929 (2003) as applied to claim 1 and in further view of Hengstenberg et al. (US 2006/0249382).

Regarding claim 10, Modified Zeng fails to teach wherein the absorbent material layer comprises a fluorinated polymer. Zeng teaches the IL is bound to a surface by means of electrostatic charge coupling, hydrogen bonding, physical adsorption, chemical adsorption, and/or surface tension. In some embodiments, a polymer (including, but not limited to a conductive polymer, such as polyaniline) can be formed from monomer structures having functional side groups. Thus, conductive polymer templates having additional functional groups can be generated for binding the IL to a surface. The functional groups can be used to immobilize ionic liquids with preferred orientation via various molecular interactions (i.e., hydrogen bond, p-p, dipolar, ionic. etc.) of ionic liquids and conductive polymer functional groups. Bound ionic liquids on a sensor/electrode substrate can be used for both piezoelectric measurements (e.g., QCM) and electrochemical measurements (e.g., voltammetry, impedance spectroscopy) (para. [0097]).  Attention is directed to Hengstenberg which teaches an electrochemical gas sensor (abstract) like that of Zeng. Hengstenberg teaches a working electrode 1, a reference electrode 2 and an auxiliary electrode 3 are in contact with the electrolyte, an ionic liquid 4, which is in the stabilized form in the form of a gel from the ionic liquid with a chemically inert, preferably perfluorinated gelling agent, e.g., PVDF (polyvinylidene difluoride) (para. [0035]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the layer of Zeng to invlude 

Response to Arguments
In the arguments presented on pages 8-9 of the amendment, the applicant argues that Shimoyama does not include any disclosure that would provide a reason for a person of ordinary skill in the art to modify Shimoyama such that the absorbent material comprises a preconcentrator for the analyte. 
Examiner respectfully disagrees. Examiner points the rejection of the limitation supra under 35 USC 112(a). Further Shimoyama teaches the instant limitation. Shimoyama teaches wherein the absorbent material comprises a preconcentrator for the analyte (para. [0116], A series of chemically sensitive and selective ionic liquid interfaces can be designed whose responses to a range of vapors and gases are characterized, allowing selection of the best subset of materials for a particular application, para. [0120], The vast majority of alkanethiolate SAMs provide simple, reproducible, relatively well-ordered materials platforms with chemically diverse charged terminal groups. By varying the SAM terminal group, the interfacial functionality of the monolayer can be changed. Even though the SAM can either have the function of performing some aspect of gas sensing in its own right, using it as a “primer' onto which the ionic liquid will be 'grafted should provide more complex bilayers with additional control over selectivity and sensitivity.)). The examiner interprets the term “preconcentrator” to be a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zeng is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Examiner also points to the rejection under 35 USC 112(a) supra regarding the limitation.
In the arguments presented on pages 9-10 of the amendment, the applicant argues that Zeng, Hrapovic or Li do not include any disclosure that would provide a reason for a person of ordinary skill in the art to modify Zeng, Hrapovic or Li such that the absorbent material layercomprises a preconcentrator for the analyte. 
Examiner respectfully disagrees. Examiner points the rejection of the limitation supra under 35 USC 112(a). Further Zeng teaches the instant limitation. Zeng teaches wherein the absorbent material comprises a preconcentrator for the analyte (para. [0116], A series of chemically sensitive and selective ionic liquid interfaces can be designed whose responses to a range of vapors and gases are characterized, allowing selection of the best subset of materials for a particular application, para. [0120], The vast majority of alkanethiolate SAMs provide simple, reproducible, relatively well-ordered materials platforms with chemically diverse charged terminal groups. By varying the SAM terminal group, the interfacial functionality of the monolayer can be changed. Even though the SAM can either have the function of performing some aspect of gas sensing in its own right, using it as a “primer' onto which the ionic liquid will be 'grafted should provide more complex bilayers with additional control over selectivity and sensitivity.)). The examiner interprets the term “preconcentrator” to be a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zeng is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Examiner also points to the rejection under 35 USC 112(a) supra regarding the limitation.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795